
	
		I
		111th CONGRESS
		2d Session
		H. R. 4708
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2010
			Mr. Tiahrt (for
			 himself, Mr. Heller,
			 Mr. Bilbray,
			 Mrs. Myrick, and
			 Mr. Jones) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend titles XIX and XXI of the Social Security Act to
		  require citizenship and immigration verification of eligibility under Medicaid
		  and the State Children’s Health Insurance Program.
	
	
		1.Short titleThis Act may be cited as the
			 Reinstatement of Personal Responsibility for Immigrants Act
			 of 2010.
		2.Reinstatement of
			 5-year ban for legal immigrants
			(a)In
			 generalSection 1903(v) of
			 the Social Security Act (42 U.S.C. 1396b(v)) is amended—
				(1)in paragraph (1),
			 by striking paragraphs (2) and (4) and inserting
			 paragraph (2); and
				(2)by striking
			 paragraph (4).
				(b)Conforming SCHIP
			 amendmentSection 2107(e)(1) of such Act (42 U.S.C. 1397gg(e)(1))
			 is amended by striking subparagraph (E).
			(c)Effective
			 dateThe amendments made by this section shall apply to medical
			 assistance and child health assistance for items and services furnished on or
			 after the first day of the first month beginning more than 60 days after the
			 date of the enactment of this Act.
			3.Requirement for
			 use of SAVE program under SCHIP
			(a)In
			 generalSection 1137(b)(2) of
			 the Social Security Act (42 U.S.C. 1337(b)(2)) is amended by inserting before
			 the semicolon at the end the following: and the State children’s health
			 insurance program under title XXI of this Act.
			(b)Conforming
			 amendmentsSection 2107(e) of such Act (42 U.S.C. 1397gg(e)) is
			 amended—
				(1)by adding at the
			 end of paragraph (1) the following new subparagraph:
					
						(M)Sections 1902(a)(46), 1903(a)(4),
				1903(i)(22), and 1903(x) (relating to application of SAVE
				program).
						;
				and
				(2)by adding at the
			 end of paragraph (2) the following new subparagraph:
					
						(H)Section 1137 (relating to the SAVE
				program).
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to determinations (and redeterminations) of
			 eligibility made on or after the first day of the first month beginning more
			 than 60 days after the date of the enactment of this Act.
			4.Application of
			 pre-CHIPRA citizenship verification procedures under Medicaid and
			 SCHIP
			(a)In
			 generalSection 1902 of the
			 Social Security Act (42 U.S.C. 1396a) is amended—
				(1)in subsection
			 (a)(46)(B), by striking the requirements of and all that follows
			 and inserting the requirements of section 1903(x);; and
				(2)by striking
			 subsection (ee).
				(b)Conforming
			 amendments
				(1)In
			 generalSection 1903 of such Act (42 U.S.C. 1396b) is
			 amended—
					(A)in subsection
			 (a)(3)—
						(i)in
			 subparagraph (E), by striking and at the end and inserting
			 plus; and
						(ii)by
			 striking the subparagraph (F) relating to implementation of section
			 1902(ee);
						(B)in subsection
			 (i)(22), by striking 1902(a)(46)(B) and inserting
			 1903(x); and
					(C)in subsection
			 (x)(1), by striking section 1902(a)(46)(B)(i) and inserting
			 section 1902(a)(46)(B) and subsection (i)(22).
					(2)SCHIPSection
			 2105(c)(9) of such Act (42 U.S.C. 1397ee(c)(9)) is amended by striking
			 subparagraph (B).
				(c)Rescission of
			 unobligated amountsAmounts appropriated under section 211(a)(4)
			 of the Children’s Health Insurance Program Reauthorization Act of 2009 (Public
			 Law 111–3) which are not obligated as of the date of the enactment of this Act
			 are hereby rescinded.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to determinations (and redeterminations) of
			 eligibility made on or after the first day of the first month beginning more
			 than 60 days after the date of the enactment of this Act.
			
